Citation Nr: 0109892	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  99-22 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to restoration of a 60 percent disability 
evaluation for the veteran's organic heart disease with 
coronary artery bypass graft residuals and myocardial 
infarction residuals.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The veteran had active service from June 1957 to August 1978.  
In November 1998, the Sioux Falls, South Dakota, Regional 
Office proposed to reduce the disability evaluation for the 
veteran's organic heart disease with coronary artery bypass 
graft residuals and myocardial infarction residuals from 60 
to 30 percent.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a March 1999 rating 
decision which implemented the proposed reduction as of July 
1, 1999.  In May 1999, the veteran moved to Georgia and 
requested that his claims file be transferred to the Atlanta, 
Georgia, Regional Office (RO).  In August 1999, the veteran 
was afforded a hearing before a Department of Veterans 
Affairs (VA) hearing officer.  In March 2000, the veteran was 
afforded a hearing before the undersigned Member of the Board 
sitting at the RO.  


REMAND

The veteran asserts that the record supports restoration of a 
60 percent evaluation for his post-operative cardiovascular 
disorder.  VA treatment entries dated in September, October, 
and November 1998 note that the veteran was admitted to the 
Fort Meade, South Dakota, VA Medical Center in September 1998 
for observation to ruleout a myocardial infarction.  Clinical 
documentation of the cited treatment is not of record.  In 
reviewing a similar factual scenario, the United States Court 
of Appeals for Veterans Claims (Court) has held that the VA 
should obtain all relevant VA and private treatment records 
which could potentially be helpful in resolving the veteran's 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

The Board observes that the statutes governing the 
adjudication of claims for VA benefits have recently been 
amended.  The amended statutes direct that, upon receipt of a 
complete or substantially complete application, the VA shall 
notify the veteran and his accredited representative of any 
information and any lay evidence not previously provided to 
the VA that is necessary to substantiate his claim.  The VA 
shall make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3, 4, 114 Stat. 2096, 2096-2099 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5103, 5103A, 5107).  The veteran's 
claim for restoration of a 60 percent evaluation for his 
post-operative heart disease has not been considered under 
the amended statutes.  Therefore, the claim must be returned 
to the RO.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, this case is REMANDED for the following action:

1.  The RO should request that copies of 
relevant VA clinical documentation 
pertaining to the veteran's September 
1998 hospitalization at the Fort Meade, 
South Dakota, VA Medical Center, be 
forwarded for incorporation into the 
record.  

2.  The RO must then review the claims 
file in order to ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  

3.  Thereafter, the RO should readjudicate 
the veteran's claim for restoration of a 
60 percent evaluation for organic heart 
disease with coronary artery bypass graft 
residuals and myocardial infarction 
residuals.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  

4.  The veteran is placed on notice that 
he has an obligation to submit all 
relevant evidence in his possession or 
which he may obtain to the RO for 
incorporation into the record.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of 
law.  No inference should be drawn from it regarding the 
final disposition of the veteran's claim.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


